The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2015

                          No. 04-15-00207-CR and 04-15-00208-CR

                                    Jessica G. CASTILLO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 4, Bexar County, Texas
                            Trial Court No. 458109 and 458110
                              Jason Garrahan, Judge Presiding

                                        ORDER
         In these companion cases, Appellant’s briefs were due to be filed on June 17, 2015. See
TEX. R. APP. P. 38.6(a). On the due date, Appellant filed first motions for extensions of time to
file the briefs and requested extensions of forty-five days.
        Appellant’s motions are GRANTED IN PART. Appellant’s briefs are due to be filed in
this court on July 17, 2015.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court